Citation Nr: 9934509	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to recoupment of 
separation pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the veteran's disability compensation benefits would be 
withheld until the full amount of his separation pay of 
$17,323.44 was recovered.  A notice of disagreement was 
received in August 1996.  A statement of the case was issued 
in June 1997.  A substantive appeal was received from the 
veteran in July 1997.  A hearing was scheduled to be held at 
the RO in October 1997 but the veteran failed to report for 
this hearing.  

By his August 1996 disagreement, the veteran also expressed 
his dissatisfaction with the ratings assigned to several of 
his service-connected disabilities and the denial of service 
connection for a respiratory disorder (which was later 
granted).  A statement of the case addressing these issues 
was issued in April 1997.  However, a timely substantive 
appeal was not filed as to these issues and they are 
accordingly not before the Board for appellate review.  
38 U.S.C.A. § 7105 (West 1991 and Supp. 1999).  


REMAND

VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay.  The receipt 
of separation pay does not affect the payment of disability 
compensation based on a subsequent period of service. 
38 C.F.R. § 3.700 (a)(5) (1999) (see also 10 U.S.C.A. 
§ 1174(h)(2)).  

The veteran served on active duty from February 1984 to 
January 1995.  In an August 1995 decision, the RO established 
service connection for right ulnar neuropathy and the 
residuals of herniated nucleus pulposus with radiculopathy, 
and rated each as 10 percent disabling (service connection 
was also established for Achilles tendinitis, right foot, and 
hallux valgus, left foot, both rated as noncompensable).  
Service connection for an additional disability rated as 10 
percent disabling was subsequently established effective from 
February 1998, raising the combined rating for the veteran's 
service-connected disabilities to 30 percent.  

In a letter from the RO dated in August 1995, the veteran was 
informed that his disability compensation would be withheld 
in order to recoup the $17,323.44 separation payment he 
received subsequent to his separation from active duty.  This 
amount was listed on the veteran's DD Form 214; the Board 
notes that this form also indicates that the veteran received 
an honorable discharge due to "non-retention on active 
duty," and that he was entitled to "Full Separation Pay IAW 
10 USC 1174."  

The veteran contends that recoupment of his separation pay is 
unwarranted since he was involuntarily separated from 
service.  He also contends that state and federal taxes taken 
out of his separation pay should not have been included in 
the amount of separation pay that was to be recouped.  In 
this regard, the Board notes that in 1996, Public Law 104-
201, section 653, amended 10 U.S.C.A. § 1174(h)(2) to add 
that the amount deducted from the VA disability compensation 
was the total amount of separation benefit payment "less the 
amount of Federal taxes withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986)."  Prior to this amendment, VA recouped the gross 
amount of the disability severance pay.  See VAOPGCPREC 67-
91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."  The 
RO should consider this change in the law prior to further 
appellate adjudication.  

The record further reflects that the veteran was overpaid 
separation benefits by the service department.  Specifically, 
a December 1997 letter to the veteran from the Defense 
Finance and Accounting Service (Department of Defense) 
reflects that the veteran owed a debt in the amount of 
$11,262.66 caused by a separation payment received in July 
1995, the amount of which the veteran was not fully entitled 
to.  No further evidence regarding this overpayment is of 
record (whether it was recovered from the veteran, etc.) and 
as this could ultimately have an effect on the amount of VA 
compensation recouped, further development in this regard is 
also necessary (if, for example, the overpayment was 
recovered, the veteran's separation pay would have ultimately 
been less than originally paid and used as the basis for 
recoupment).  

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps, to include contacting the veteran 
(through his representative) and the 
Defense Finance and Accounting Service, 
to determine how (or if) the veteran's 
apparent overpayment of military 
separation pay, in the amount of 
$11,262.66, was resolved.  

2.  After the action above has been 
completed, the RO should again review the 
veteran's claim currently in appellate 
status, giving consideration to the 
information received regarding the 
overpayment of separation pay, as well as 
the dictates of Public Law 105-178, 
outlined above, and all other applicable 
laws and regulations.  In rendering its 
decision, the RO should specifically note 
how it arrived at the amount of the 
veteran's separation pay to be recouped, 
if such recoupment is in order.  If this 
claim remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (which 
includes all laws and regulations 
considered) and given the requisite 
opportunity to respond.

The Board intimates no opinion, either legal or factual, as 
to the ultimate 
determination warranted in this case.  The purpose of this 
REMAND is to comply with applicable laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


